ORDER
This matter having been duly presented to the Court, it is ORDERED that VINCENT J. MILITA, II, of MARMORA, who was admitted to the bar of this State in 1980, and who was suspended from the practice of law for a period of three months effective June 15, 2004, by Order of this Court filed on May 20, 2004, be restored to the practice of law, effective immediately; and it is further
ORDERED that VINCENT J. MILITA, II, enroll in and complete as soon as practicable a course in professionalism for attorneys approved by the Office of Attorney Ethics and, if deemed appropriate by the Director of the Office of Attorney Ethics, participate in activities offered by the Atlantic County Bar Association to enhance professionalism in the practice of law.